Citation Nr: 0939635	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus and/or 
schizophrenic reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1959 to November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which in 
pertinent part denied entitlement to the benefits sought.

When these issues were previously before the Board in July 
2007, they were remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further development.  
The case has now been returned to the Board for additional 
appellate consideration.

As was noted in the July 2007 Board remand, an appeal with 
regard to the assigned evaluation for schizophrenic reaction 
was fully satisfied by the grant of a total disability 
evaluation in a January 2007 rating decision.  No further 
issue remains on appeal with regard to the evaluation of 
schizophrenic reaction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board deeply regrets the additional delay caused 
by a further remand, such is necessary to fully comply with 
VA's duty to assist under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has made very specific allegations regarding the 
etiology of his current disabilities, and VA is obligated to 
fully and fairly evaluate those allegations.

Further, a review of the claims file, in particular service 
treatment records, indicates that a VA examination is 
required in order to obtain a medical opinion with respect to 
hypertension.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran alleges, and service personnel records 
corroborate, that he was involved with the testing of various 
chemicals and compounds for use as "possible incapacitating 
agents" while working at the Edgewood Arsenal.  While he has 
indicated that Agent Orange or other herbicides were among 
these compounds, he clearly states that he was routinely 
exposed to chemicals other than herbicides during service.

VA has undertaken development with regard to this claim 
solely with respect to herbicide exposure.  The RO, and the 
AMC, properly reviewed the applicable presumptions regarding 
herbicide exposure under 38 C.F.R. § 3.307, and also 
contacted appropriate agencies to determine actual exposure 
to herbicides in the course of his duties.  Negative 
responses were received, and the RO concluded that there was 
insufficient evidence to concede in-service herbicide 
exposure.

This development, however, ignores exposure to additional 
chemicals and substances in the course of the Veteran's 
duties with the Munitions Command, as the Veteran's 
representative has pointed out in a July 2009 Brief.  A 
remand is required for the RO/AMC to make more specific 
inquiries of the Joint Services Records Research Center 
(JSRRC) and the Edgewood Arsenal to determine exactly what 
sorts of substances the Veteran was exposed to.  

The Board further notes that the AMC initiated a request for 
treatment records from the VA Medical Center (VAMC) in West 
Palm Beach, Florida, for the period of 1973 to 1993.  No 
response to this request appears in the record.  As these are 
VA records, VA must continue to make attempts to obtain them 
until they are received, or until it can be certified that 
they do not exist or further efforts would be futile.  
38 C.F.R. § 3.159(c)(2).  On remand, the AMC must make follow 
up requests for the VAMC West Palm Beach records until they 
are received or are certified to be unavailable.

The duty to assist includes not only the duty to assist a 
Veteran in obtaining records relevant to his claim, but also 
to provide an examination when necessary to adjudication of 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the evidence of record requires an examination with 
respect to hypertension, and may require such with regard to 
diabetes.

A review of service treatment records demonstrates elevated 
diastolic blood pressures in April 1962, March 1965, and 
August 1966.  The latter two readings on their face meet the 
definition of hypertension contained in the regulations.  
38 C.F.R. § 4.104, Code 7101, Note 1.  VA is obligated to 
consider all theories of entitlement to the benefit sought, 
not merely those advanced by the Veteran.  In this instance, 
VA must consider direct service connection, and not merely 
secondary.  As there is evidence of a hypertension disability 
in service, and current evidence of that diagnosis today, an 
examination is required in order to obtain a medical opinion 
regarding a nexus to service.  Further, in a July 2009 brief, 
the Veteran's representative has raised the argument that 
service connected schizophrenic reaction may have played a 
role in the cause or aggravation of hypertension.  As some 
medical authority is cited, VA must investigate.

Examination may also be required with respect to diabetes.  
If the AMC/RO is able to identify specific substances or 
classes of chemicals used by the Veteran during his service 
at Edgewood Arsenal, a medical opinion would be required to 
determine if such exposure at least as likely as not caused 
currently diagnosed diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact JSRRC and 
the Edgewood Arsenal and request 
information regarding experiments with 
"possible incapacitating agents" from 
November 1961 to September 1962.  Such 
chemicals and substances should be 
identified with as much specificity as 
possible.  Follow-up requests are required 
until the information is received or the 
RO/AMC can certify that such information 
is not available.

2.  The RO/AMC should obtain complete 
treatment records from VAMC West Palm 
Beach, to include the period of 1973 to 
1993.  The VAMC should be instructed to 
recall any archived or stored records for 
production.  Follow-up requests are 
required until the information is received 
or the RO/AMC can certify that such 
information is not available.

3.  Following completion of the above 
development, schedule the Veteran for a VA 
hypertension examination.  The claims 
folder must be reviewed in conjunction 
with the examination.  The examiner should 
offer an opinion as the etiology of 
currently diagnosed hypertension.  In 
particular, the examiner should discuss 
whether a current diagnosis is at least as 
likely as not related to noted in-service 
elevated blood pressures, and whether 
current hypertension was caused or 
aggravated by the Veteran's service 
connected schizophrenic reaction.  The 
examiner should also comment on the role, 
if any, of diabetes in causing 
hypertension in this Veteran.

4.  Following completion of Instructions 1 
and 2 above, IF AND ONLY IF evidence 
regarding the chemicals and substances the 
Veteran was exposed to at Edgewood Arsenal 
is obtained (either showing specific 
chemicals or general classes of 
substances), schedule the Veteran for a VA 
Diabetes Mellitus examination.  The claims 
folder must be reviewed in conjunction 
with the examination.  The examiner is 
asked to opine as to whether currently 
diagnosed diabetes mellitus is at least as 
likely as not related to the identified 
chemical exposures in service, or is 
otherwise related to service.  The 
examiner should be informed that exposure 
to Agent Orange/herbicides is not 
established.

5.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

